DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: 
line 9: “layer” should read “layers”; “the metal grid” should read “one of the metal grids”;
line 10: “the organic” should read “one of the organic”.

 Claim 4 is objected to because of the following informalities: 
Line 2: “the sidewall” should read “one of the sidewalls”; “the metal” should read “one of the metal”; 
Line 4: “layer” should read “layers”.
Claim 6 is objected to because of the following informalities: 
Line 2: “the both” should read “both of the” and “the one” should read “one of the”. 

Examiner notes that there are numerous more grammatical and antecedent errors such as those above repeated through the claim set that need to be corrected. 
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the oxide layer being between metal grids must be shown or the feature(s) canceled from the claim(s).  The drawings do not show where 14 ends and 16 begins in all of the figures. They are drawn as one continuous structure.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 6, 12, 13, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, taken alone or in combination, fails to disclose or render obvious:
wherein the gaps are located on both of the sidewalls of the one metal grid underneath the organic layer. 
The closest relevant prior art of record, Bessho et al. (WO 2012/043172), teaches the gap as a single unit (92) not multiple gaps as claimed;
wherein the height of the buffer layer is less than or equal to the height of the metal grid. The closest relevant prior art of record, Bessho et al. (WO 2012/043172), teaches the buffer layer height being greater than the height of the metal grid (fig. 10); 
wherein the width of the buffer layer is less than or equal to a difference between the width of the organic layer and the width of the metal grid.
The closest relevant prior art of record, Bessho et al. (WO 2012/043172), teaches the claimed structures but not the claimed boundaries;
wherein the organic layer is in contact with the top surface of the metal grid.
The closest relevant prior art of record, Bessho et al. (WO 2012/043172), teaches the oxide and buffer layers between the organic layer and the metal grid;
	 color filters formed on the substrate between the plurality of metal grids and between the plurality of organic layers.
The closest relevant prior art of record, Yoshimoto et al. (U.S. PG Pub. # 2009/0000661 A1), teaches color filter (32, fig. 1) and metal grids (81), but the organic layers (44) are not “on” the metal grids as claimed in claim 1.
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, 7 – 11 and 14 – 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bessho et al. (WO 2012/043172).
	In Re claim 1, ‘172 teaches an optical element (fig. 10), comprising: a substrate (84); a plurality of metal grids (87) formed on the substrate, each metal grid having a width, a height, sidewalls and a top surface (fig. 10); an oxide layer (88) formed on the substrate between the plurality of metal grids; and a plurality of organic layers (9) formed on the plurality of metal grids, each organic layer having a width and sidewalls, wherein the width of the organic layer is greater than the width of the metal grid (as seen in fig. 10), and there is at least one gap (where 92 resides) having a height and a width between the organic layer and the oxide layer.

	In Re claim 2, the term about has no metes or bounds thus at least one of the layers of 9 of ‘172 has a refractive index that is about 1.2 to 1.45. 

	In Re claim 3, ‘172 teaches wherein the height of the gap is defined as a distance between the organic layer and the oxide layer, which is greater than zero and less than or equal to the height of the metal grid (fig. 10).

	In Re claim 4, ‘172 teaches wherein the width of the gap is defined as a distance between the sidewall (when viewed from the side as reference is not claimed) of the metal grid and the sidewall of the organic layer, which is greater than zero and less than or equal to a difference between the width of the organic layer and the width of the metal grid.
[AltContent: arrow][AltContent: arrow]		 			sidewalls			
[AltContent: arrow]
    PNG
    media_image1.png
    32
    54
    media_image1.png
    Greyscale
		top 


	In Re claim 5, ‘172 teaches wherein the organic layer covers a part of the sidewall (covers from above) of the metal grid, and at least a part of the sidewall of the metal grid is exposed (when viewing from the side of fig. 10) from the organic layer.


	In Re claim 7, ‘172 teaches further comprising a buffer layer having a height and a width filled into the gap (92).

	In Re claim 8, ‘172 teaches wherein the buffer layer is formed between the organic layer and the oxide layer, and on (indirectly) the sidewall of the metal grid (fig. 10).

	In Re claim 9,the term about has no metes or bounds therefore the refractive index buffer layer 92 of ‘172 is about 1.4 to 1.55.

	In Re claim 10, ‘172 teaches that 9 has 21 which is silica and so the buffer 92. 

	In Re claim 11, ‘172 teaches wherein the organic layer (gold) and the buffer layer have different materials (92 is silicon).

	In Re claim 14, ‘172 teaches wherein the organic layer covers a part of the sidewall of the metal grid, and at least a part of the buffer layer is formed between the organic layer and the oxide layer and on the sidewall of the metal grid (fig. 10).

	In Re claim 15, ‘172 teaches wherein the buffer layer is formed on the sidewall (over the oxide layer 88) of the metal grid without being formed on (its not directly contacting the top surface) the top surface of the metal grid.

	In Re claim 16, ‘172 teaches wherein the buffer layer is located on the sidewalls of the one metal grid underneath the organic layer (fig. 10). 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/Primary Examiner, Art Unit 2874